AO 245B (Rev. 09/1 9)   Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                          Eastern Di stri ct of North Carolina
                                                                             )
               UNITED STATES OF AMERICA                                      )       JUDGMENT IN A CRIMINAL CASE
                                   V.                                        )
         HILDARES KINKESHA PARKER-GREENE                                     )
                                                                             )       Case Number: 4:20-CR-103-1-D
                                                                             )       USM Number: 20142-509
                                                                             )
                                                                             )        James Stockton Perry
                                                                             )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded gui lty to count(s)         1 of Indictment
D pleaded no lo contendere to count(s)
   which was accepted by the court.
D was fo und guil ty on count(s)
   after a pl ea of not guilty.

The defend ant is adj ud icated guilty of these offenses:

Title & Section                    Nature of Offense                                                           Offen se Ended
18 U.S.C. § 371                    Conspiracy to Defraud the United States                                      3/31/2016




       The defendant is sentenced as prov ided in pages 2 through           _ _ 7_ _ of thi s j udgment. T he sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D T he defendant has been fo und not guilty on count(s)
Ill Count(s)      2 - 14 of Indictment                     Di s      Ill are di smissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney fo r this district wi thin 30 days of any change of name, res idence,
or mailing address until all fi nes, restitution, costs, and special assessments im posed by thi s judgment are full y paid . If ordered to pay restitution,
the defenaant must notify the court and Uni ted States attorney of material changes in economi c circumstances.

                                                                            6/8/2021
                                                                            Date of Imposition of Judgment




                                                                            JAMES C. DEVER Ill , UNITED STATES DISTRICT JUDGE
                                                                           Name and Title of Judge


                                                                            6/8/2021
                                                                            Date
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Impri sonment

                                                                                                        Judgment -   Page      2   of   13
 DEFENDANT: HILDARES KI NKES HA PARKER-GREENE
 CASE NUMB ER: 4:20-CR-103-1-D

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be impri soned fo r a
 total term o f:

 Count 1: 30 months




      0    The court makes the fo ll owing recommendations to the Bu reau o f Prisons:
           The court recommends the defendant participate in vocational and educational opportunities and intensive substance
           abuse treatment. The court also recommends placement at FCI Alderson .




      D The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal fo r this di strict:

           D    at                                D    a.m.     D p.m.        on
                     - -- -- - - - -
           D as notified by the United States Marsha l.

      0    The defendant shall surrender fo r service of sentence at the insti tutio n designated by the Bureau of Prisons :

           D before 2 p. m. on
           Gt   as notified by the Uni ted States Marshal, but no sooner than 7/23/2021 .

           D as notified by the Probati on or Pretrial Services Offi ce.


                                                                    RETURN
 I have executed th is j udgment as fo llows:




           Defendant de livered on                                                           to

at _ _ _ _ __ _ _ _ _ __ _ _ _ , w ith a certified copy of thi s j udgment.



                                                                                                     UN ITED STATES MA RSHAL


                                                                           By
                                                                                                  DE PUTY UN ITED STATES MARSHAL
AO 245 B (Rev . 09/ 19)   Judgment in a Criminal Case
                          Sheet 3 - Supervised Release
                                                                                                            J udgment- Page _ _ _ of         13
DEFEN DANT: HILDARES KINKESHA PARKER-G REEN E
CASE NUMBER: 4:20-CR-103-1-D
                                                          SUPERVISED RELEASE
Upon re lease from imprisonment, you wi ll be on supervised release for a term of:

 Count 1: 3 years




                                                         MANDATORY CONDITIONS
I.    You must not comm it another fed eral, state or local crime.
2.    You must not un lawfull y possess a controll ed substance.
3.    Yo u must refrain from any unlawfu l use of a contro lled substance. You must submit to one drug test within 15 days of release from
      im pri sonment and at least two periodi c dru g tests thereafter, as dete1m ined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low ri sk o f future substance abuse. (check if applicable)
4.     !il' You must make restitution in accordance w ith 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.     ~ You must cooperate in the coll ection of DNA as directed by the pro bation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex O ffender Registratio n and Noti fication Act (34 U .S.C. § 2090 1, et seq.) as
            directed by the pro bation o ffi cer, the Bureau of Prisons, or any state sex offender registration agency in the location where yo u
            res ide, work, are a student, or were convicted of a quali fy ing offe nse. (check if applicable)
7.     D You must parti cipate in an approved program fo r domestic violence. (check if applicable)

You must comply wi th the standard conditions that have been adopted by this comt as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                   Judgment- Page _ _ _ _ _ of _ _ _ _ __
DEFENDANT: HILDARES KINKESHA PARKER-GREEN E
CASE NUMB ER: 4:20-CR-1 03-1-D

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comp ly with the foll owing standard conditions of superv ision. T hese cond itions are imposed
because they establi sh the basic ex pectations fo r your behav ior while on superv ision and identify the minimum too ls needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condi tion.

I.   You must report to the probation offi ce in the fed era l j udi cial di strict where you are authorized to reside within 72 hou rs of your
     release fro m imprisonment. unless the probation officer instructs you to report to a differe nt probation office or within a d ifferent ti me
     frame.
2. After initi all y reporting to the probation office, you will receive instructions from the court or the pro bation offi cer about how and
     when yo u must report to the probation officer, and yo u must report to the pro bation officer as instructed.
3.   You must not knowingly leave the federal j udicial d istrict where you are authori zed to res ide witho ut first getting perm ission fro m the
     court or the probation officer.
4. You must answer truth fu ll y the questi ons asked by yo ur probation officer.
5.   You must live at a pl ace approved by the probation offi cer. If you pl an to change where yo u live or anyth ing about your living
     arrangements (such as th e people you live with), you must notify the pro bation officer at least IO days before the change. If notifyin g
     the probation officer in advance is not possible due to unanti cipated circumstances, you must noti fy the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must perm it the pro bation o ffic er to
     take any items prohibited by the conditions of your superv ision that he or she observes in plain view.
7. You must wo rk full time (at least 30 hours per week) at a lawful type of employ ment, unless the pro bation officer excuses yo u from
     do ing so. If you do not have full-time employment yo u must try to fi nd full-t ime employment, unl ess the probation o ffi cer excuses
     yo u fro m doing so. If yo u plan to change where you work or anything about your work (such as yo ur position or yo ur job
     responsibilities), yo u must noti fy the probation offi cer at least 10 days before the change. If noti fy in g the probati on officer at least 10
     days in advance is not possible due to unanticipated circumstances, yo u must notify the probation offi cer w ithin 72 hours of
     becoming aware o f a change or ex pected change.
8.   You must not communicate or interact with someone you know is engaged in criminal acti vity . lfyo u know someone has been
     convicted o f a fe lony, you must not kn owi ngly comm unicate or interact with that person w ithout firs t getting the penni ssion of the
     probation officer.
9.   If you are arrested or questioned by a law enforcement officer, you must notify the probat ion officer with in 72 hours.
I0. You must not own, possess, or have access to a firearm, ammu nition, destru ctive device, or dan gerous weapon (i .e., anythi ng that was
     designed, or was modi fied fo r, the specifi c purpose of causing bodil y inj ury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enfo rcement agency to act as a confidenti al human source or informant without
     first getti ng the permi ssion of the court.
12. If the probation o ffi cer determines that yo u pose a ri sk to another person (including an organi zatio n), the pro bati on officer may
     requ ire you to noti fy the person about the risk and you must compl y wi th that instru ction. T he probation officer may contact the
     person and confirm that yo u have notified the person about the risk.
13. You must fo llow the instruction s of the probation officer re lated to the cond itio ns of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the cond itions specifie d by the co urt and has prov ided me with a written copy of this
j udgment containing these conditions. For fu rther information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, availab le at: www.uscourts.gov.


Defendant's Signatu re                                                                                        Date
                                                                                                                     -------------
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Rel ease
                                                                                             Judgment- Page   _ 5_   of     13
D EFENDANT: HILDARES KINKESHA PARKER-GREENE
CA SE N UMB ER: 4:20-CR-103-1-D

                                          SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic
 addiction, drug dependency, or alcohol dependency which will include urinalysis testing or other drug detection measures
 and may require residence or participation in a residential treatment facility.

 The defendant shall consent to a warrantless search by a United States Probation Officer or, at the request of the
 probation officer, any other law enforcement officer, of the defendant's person and premises, including any vehicle , to
 determine compliance with the conditions of this judgment.

 The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office.

 The defendant shall provide the probation office with access to any requested financial information .

 The defendant shall cooperate in the collection of DNA as directed by the probation officer.

 The defendant must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a
 sentence of restitution.

 The defendant shall support her dependent(s) .
AO 245B (Rev. 09/ 19)    Judgment in a Criminal Case
                         Sheet 5 - Crimi nal Monetary Penalties
                                                                                                               Judgment -   Page       6    of
 DEFEN DANT: HILDARES KINKESHA PARKER-GREENE
 CASE N UMBER: 4:20-CR-103-1-D
                                                   CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedu le of payments on Sheet 6 .


                         Assessment                Restitution               Fine                       AV AA Assessment*              JVT A Assessment**
 TOTALS              $   100.00                $    442,576.00           $                          $                              $



 D The determinati on of restitution is deferred unti l - - - - - . An Amended Judgment in a Criminal Case (AO 245C) wi ll be
        entered after such determi nation .

 ~ The defendant must make restitution (including communi ty restitution) to th e fo llowing payees in the amount li sted below.

        If the defendant makes a patiial payment. each payee shall receive an approximate ly propo1iioned payment, un less specified otherwise in
        the priority order or percentage payment' colu mn below. However, pursuant to 18 U .S.C . § 3664(1), all non federal victims must be paid
        before the United States is paid .

 Name of Payee                                                      Total Loss* **                  Restitution Ordered            Priority or Percentage
   Internal Revenue Service-RACS                                              $442 ,576.00                    $442 ,576.00

        *Note: Government Exhibit 1 -

           Summary of False Tax Returns

           incorporated as pages 8-13 of the

           Judgment




TOTALS                                  $                  442,576 .00               $                  442 ,576.00
                                                                                         - - - -- - - - - -

 D       Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unl ess the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S .C . § 36 I 2(f) . All of the payment options on Sheet 6 may be subj ect
        to penalties for delinquency and default, pursuant to 18 U.S .C. § 36 I 2(g).

 !ill   The court detennined that the defendant does not have the abi li ty to pay interest and it is ordered that:

         Ill   the in terest requirement is waived for the          D fine    !ill   restitution.

         D the interest requirement for the           D     fin e    D restitution is modified as follows :

* A my, Vicky, and Andy Child Pornography Victim Assistance Act of 20 18, Pub . L. No. 115-299.
** Justi ce fo r Victims of Trafficking Act of 20 15, Pub . L. No . 114-22.
*** Fi nd ings for the total amou nt of losses are required under Chapters 109A, 11 0, 11 OA , and 113A of Title 18 for offenses committed on
or after September 13, 1994, but befo re April 23, 1996 .
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 6 - Schedul e of Payments
                                                                                                                       Judgment - Page __J__ of                13
DEFENDANT: HILDARES KINKESHA PARKER-GREENE
CASE NUMBER: 4:20-CR-103-1-D

                                                              SCHEDULE OF PAYMENTS

Having assessed the defendant's abi lity to pay, payment of the total criminal monetary penalti es is due as follows:

 A     D      Lump sum payment of$                                   due immediately, balance due

              D    not later than                                         , or
              D    in accordance with D          C,       D    D,    D     E, or      D F below; or

 B     D      Payment to begin immediately (may be combined with                   D C,         D D,or         D F bel ow); or

 C     D      Pay ment in equal      _ _ _ _ _ (e.g.. weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e.g., months or years), to commence
                                                                _ _ _ _ _ (e.g. . 30 or 60 days) after the date of this judgment; or

 D     D      Pay ment in equal                         (e.g .. weekly, 111011th~v. quarterly) installments of $                 over a period of
                             (e.g. , months or years), to commence        _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision ; or

 E     D      Payment during the tenn of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court wi ll set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     liZI   Special instructions regarding the payment of criminal monetary penalties:
              The special assessment in the amount of $100.00 shall be due in full immediately. Payment of restitution shall be due and payable in full
              immediately. However, if the defendant is unable to pay in full immediately, the special assessment and restitution may be pa id through the Inmate
              Financial Responsibility Program (IFRP). The court orders that the defendant pay a minimum payment of $25 per quarter through the IFRP, if
              available. The court, having considered the defendant's financial resources and abil ity to pay, orders that any balance still owed at the time of
              release shall be paid in installments of $100 per month to begin 60 days after the defendant's release from prison. At the time of the defendant's
              release, the probation officer shall take into consideration the defendant's ability to pay the restitution ordered and shall notify the court of any
              needed modification of the payment schedule.

Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all pay ments previo usl y made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                            Joint and Several                   CotTesponding Payee,
      (including defendant number)                              Total Amount                           Amount                             if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be aJ?p li ed in the fo llowing order: ( I) assessment, (2) restitution principal , (3) restitution interest, (4) AV AA assessment,
 (5) fine principal , (6) fine interest, (7) community restitu tion , (8) JVTA assessment, (9) penalties, and ( 10) costs, 111cluding cost of
 prosecut10n and court costs.
                                                                                                          Judgment - Page    8   of   13




                                             Summary of False Tax Returns
                                          Tax Years 2015, 2016, 2017, 2018, 2019

                                                        Tax     Refund          Corrected                Refund
     No.             Client                 SSN         Year    Claimed          Refund   Tax Loss       Issued       Restitution
       1   !Adetayo, Donna              ' XXX-XX-0956 I 2015        $8,040     _ _1Q_       $8,040 ~        .04_Q___     $8,049_
       2   'Atkinson , Dashaval           XXX-XX-5115 2015          $5,148         $383     $4,765 ~         148         $4,765
                                      -                                         ---·-                                         -
             Barrett, Takeisha            XXX-XX-1324 I 2015        $8,149             $0   $8,149       $8,149         _!_8,149
      -3                           -                                           -
       4   ,Barrett, Tyerica              XXX-XX-2331 2015          $5,067           __JO I $5,067 __!5,067              $5,067
                                                   ----
       5     Batts, Terry                 XXX-XX-1942 2015--,       $5,061             $0   $5,0~      ___j~.!)61        $5,061 _
     - 6   iBell, Tabitha
                              ---
                                          XXX-XX-6180 1 2015        $7,987          ~ $7,987             $7,987          $7,987
     -                                                                         _j6,605 . _ $910 1 $7,515
      -7   !Bellamy, Catrecia
                                -         XXX-XX-2108 2015
                                                         ---        $72_1~                                           - - $910
       8     Best, Darrio                 XXX-XX-5227 2015          $4,352         $222     $4, 13(L, _ _ _19 -          - -$0-
                                                           -                      --·
       9   @.ount, Majorie -__            XXX-XX-8688 2015          $5,188             $0   $5,188       $5,188          $5,188
                                                      --·                                                               --
      10
      11
             Blue, Tankia
             Bunch, Tarence
                                 -
                                        1-


                                          XXX-XX-0691
                                                      -~
                                          XXX-XX-4340 2015
                                                        2015
                                                          ----+
                                                                    $8,415
                                                                    $8,447
                                                                            1
                                                                                       $0   $8,415
                                                                                       $0 I $8,447 -
                                                                                                         $8,415
                                                                                                         $8,447 I
                                                                                                                         $8,415
                                                                                                                         $8 ,447
     _12    'Cannon, Brandon-                                                                       :._ $5,037 I -
                                --        XXX-XX-5990 1 2015 _      $5,0~ 7
                                                                              - - -$0 j5,037$5,017 I $5,017
                                                                                                                        -$5,037
                                                                                                                            --
      13     Cannon, Edward __ _ ~          X-XX-3725 2015 ,        $5,017    -----,..-
                                                                                       $0            -            j
                                                                                                                       -$5,017
                                                                                                                           --
      14     Cannon, Temakia              XXX-XX-9331 2015 I        $7,366 _ _$1 ,41 9      $5 ,947 / $7,366 I -         $5,947
                                                                                            $5,062 I $5,062 I
                                                               1
      15    'Carney, Nikeshia           , XXX-XX-9259 ' 2015        $5,062             $0                                $5,062
      16     Conderv, Katina            1
                                          XXX-XX-4377 ! 2015 I      $8,750             $0   $8,750 I $8,750              $8,750
                                                                                                    -i--
                                                      1
      17     Condery, Taleisha          1 XXX-XX-4195   2015 I      $5,185 I       $264     $4,921       $5,1 85         $4,921
                                                                                                                     --    ---
      18     Condery, Terrence       _    XXX-XX-9854 ' 2015 -;-.   $8,350 I           $0   $8 ,350  I   $8,350          $8,350
                                        1
      19     Cox Jr, Lester             I XXX-XX-0040 2015          $4,159 I           $0   $4,159 I           $0             $0
                                     -
     -20     Dail, Dedrich            I   XXX-XX-2279 I 2015
                                                               I


                                                               I    $6,197 I       $690     $5,507       $6,1 97
                                                                                                                      - $5,507
      21     Drumgold, Rasario            XXX-XX-3774 I 2015        $5,085       $4,706       $379 I     $5 ,085           $379

     -22
      23
             Dudlev, Latasha
             Dunn,JacQuette
                                        I XXX-XX-6399 2015
                                        ,XXX-XX-1945 I 2015
                                                                    $5 ,110 I
                                                                    $5,11 2
                                                                                      $0
                                                                                   $251
                                                                                            $5,110
                                                                                            $4,861
                                                                                                         $5,110
                                                                                                         $5,11 2      ~
                                                                                                                         $5,110
                                                                                                                             861
                                          XXX-XX-1410 I 2015 I
                                                                                          1
      24    IFaison, Latlisia                                       $7 868 I     $3,760     $4,1 08      $7 ,868 I       $4,108
                               - - - , XXX-XX-8919                    I     I

      25     Farmer, Heather                            2015 I      $9,332       $1 ,71 9   $7,613       $9,332          $7,613

GOVERNMENT
  EXr-lT
                                                                                             Judgment - Page   9    of   13



 --·-··
                                    Summary of False Tax Returns
                                 Tax Years 2015, 2016, 2017, 2018, 2019

                                              Tax    Refund         Corrected              Refund
No.          Client                SSN        Year   Claimed         Refund   Tax Loss     Issued     Restitution
                             1 XXX-XX-2115                                      $4,318 I
26•Fisher, Shamyra                            2015    $5,143            $825                $5,143        $4,318
27   Flowers, Veronica       1
                               XXX-XX-3510    2015    $8,070          $5,703    $2,367      $8,070        $2,367
  1
28  Forbes, Kimberly         ! XXX-XX-9923    2015    $8,205               $0   $8,205 I    $8 ,205       $8,205
29   Freeman, Victor           XXX-XX-994 7   2015    $3,440               $0   $3,440 I        $81          $81
30IGarner, Asianna           I XXX-XX-3071    2015    $5,228               $0   $5,228 '    $5,228        $5,228
31   Garner-Kenion, Arlene     XXX-XX-7790    2015    $5,341    I     $2,942    $2,399      $5,341        $2,399
32  Garner, Stephen            XXX-XX-6762    2015    $8,190          $4,601    $3,589      $8,190        $3,589
33   Gibbs, Takisha            XXX-XX-7012    2015    $7,317          $1,610    $5,707      $7,317        $5,707
341Glover, Toylynn             XXX-XX-4197    2015    $8,404               $0   $8 ,404     $8,404        $8,404
35  Gray, Brenda               XXX-XX-3540    2015    $5,183            $854    $4,329      $5,183        $4,329
  1
36   Grier, Daneika            XXX-XX-2842    2015    $7,194          $2 ,772   $4,422      $7,194        $4,422
37   Hall, Anthony             XXX-XX-2857    2015    $4,613            $513    $4,100      $1 ,254         $517
38   Hardaway, Jatrice         XXX-XX-9146    2015    $8,453               $0   $8,453      $8,453        $8,453
391Harris, Keith               XXX-XX-8930    2015    $5,284               $9   $5,275      $5,284        $5,275
40   Hill, Azalea              XXX-XX-5750    2015    $5,329            $203    $5,126      $5,329        $5,126
41   Hill, Ophellia            XXX-XX-5853    2015    $8,049          $3,467    $4,582      $8,049        $4,582
42 : Hinson, Beth              XXX-XX-5661    2015    $9,325            $205    $9,120      $9,325        $9,1 20
43 1 Holiday, Edward           XXX-XX-1094    2015    $4,974            ($23)   $4,997      $4,974        $4,997
44 I Hooks, James              XXX-XX-1938    2015    $4,861               $0   $4,861 I    $4,861        $4,861
45   Hopkins, Darwin           XXX-XX-3793    2015    $8,346          $2,497    $5,849      $8,346        $5,849
46   James, Devonte            XXX-XX-0438    2015    $4,165               $0   $4 ,1 65         $0            $0
47   James, Shaquayla          XXX-XX-3170    2015    $8,427          $1,670    $6,757      $8,427        $6,757
48   Johnson, Darryl           XXX-XX-6565    2015    $6,548          $2 ,302   $4,246 I    $6 ,548       $4,246
     Cannon , Tonya            XXX-XX-1606                                                                     $0
49 Johnson , Elaysia           XXX-XX-1975    2015    $8 ,079             $0    $8,079          $0             $0
                                                                                                                                                           Judgment - Page     10   of   13




                                                                            Tax           Refund              Corrected                                 Refund
 No.                Client                              SSN                 Year          Claimed              Refund Tax Loss                          Issued        Restitution
                                              I                                                           1                                         1
  50 Johnson, Ida                   XXX-XX-9359 2015                                                  $6,981          $590 I $6,391                      $6,981           $6,391
i---
  51_ J_o_
         ne_s_, -M-a-rk-   - - - - ,x---,-x-- x- ---=-=
                                                   x .x-,. . ,.---=o---=-
                                                                      3.41. ,. . ~ 1r---,-
                                                                                       20_1_5--,-----::,$---=-
                                                                                                          5-,3--=-
                                                                                                               56_ _ _ _$=--o-,----=-
                                                                                                                                    $-=--
                                                                                                                                      5,-35-=-c:-
                                                                                                                                             6           $5,356   1       $5,356
 52 Jordan, Sharon - - - , XXX-XX-4442' 2015 1 $8,258              $2,778 '     $5,480 · $ 8 ~ -                                                                         $5,480
 53 1Kinsey, Allexis  _ _ I XXX-XX-5401 2015 1 $7,316              $5,673       $1,643          $7,316                                                                    $1,643
 54 Lane, Leonard               XXX-XX-1763 2015      $4,459           $94      $4,365 $1,100                                                                            $1,006
 55 Lawson, Arventino                         I
                                XXX-XX-2207 2015      $8,245 I     $1,707 1 $6,538 1 - $744. -                                                                                 $0
 56 Lee, Julius                 XXX-XX-7555 2015      $4,235 1           $0     $4,2~           $1,200 1 _                                                                 _   $0
 57....i Le~s. Kenn~h           XXX-XX-2453 I 2015 1 $4,225 . - ~ ,066          $3,159              $0                                                                         $0
 58 Lewis, Robert               xxx-x.X::S243[20Ts - $5,088              $0     $5,088          $5,088 ·                                                                  $5,088
 59 Lloyd, Tonya                XXX-XX-6925 2015      $7,648       $4, 1ff - $3,53-1            $7,648                                                                    $3,531
l------"----=--------+--
 60 McGowan, Charnetta
                                    -  - - 1 - - - - - -
                                XXX-XX-5979 2015 I $9,293
                                                         - --    -   --  $0
                                                                             - -    ---i----
                                                                                $9,293          $9,293                                                                    $9,293
 61 Mills, Khania      _ _ I XXX-XX-6432 2015         $5,215 i___ .!!_.~_ $3,473                $5,215 f                                                                 $3,473
 62 Mmix, Sequoia               XXX-XX-4533 I 2015    $5,185             $0     $5,185 r-           $0                                                                         $0
 63 Moore, Jasper-     - -      XXX-XX-9969 2015 -- $4,591         $1,737       $2,854 .-         $362 ---                                                                - $0
                                                                             1
 64 1Moore, Sasha               XXX-XX-7282 1 2015
                                                   1
                                                      $3,926 1       $600      -$3-,3-2-6 .__ - $-5-67-                                                                        $0
                                                                             1
 65 Murray, Nathaniel
 66 Pace, Tanika
                                XXX-XX-0745 2015 ' $5,007
                      _ _ _ XXX-XX-5368 1 2015        $8,439
                                                                   _ $0
                                                                   $1,176 .,
                                                                                $5,007
                                                                                $7,263
                                                                                                $5,007
                                                                                                $8,439
                                                                                                         1                                                                $5,007
                                                                                                                                                                          $7,263
6 77 Parker, Marcus             XXX-XX-7184 2015 I $5,252 I         _$_3_2_9___$_4-,9-2_3...... $5,295 1                                                                  $4,966
       1
 68 Pearson, Angela             XXX-XX-1985 2015      $8,400 ·           $0 · $8,400 I $8,400                                                                             $8,400
                                XXX-XX-8821 2015 I $5,063
                                                                             1
 69 !Pridgen Jr, David- -                                            $320       $4,743 1 $5,063                                                                           $4,743
  70 'Roberts, Rickie -- -    IXXX-XX-2569 2015 1 $3,848            ($267) 1 $4,115                 $0 I                                                                       $0
  71 Rose, Yanncy               XXX-XX-7681 2015      $5,356 i -     $295       $5,061 I $ 5,356                                                                          $5,061
  72 !Rouse, Roderick               =7
                                XXX-XX-8331 1 2015    $8,048 I       $570       $7,478I           $609                                                                        $39
  73 Satterthwaite, Tequil~ _ j XXX-XX-5304 2015 1 $5,113               I$0 I $5,113 $5,113-                                                                            - $5, 113
  74 Sauls, Nicki             I XXX-XX-4617 2015      $5,167 1     $1 ,781      $3,386          $5,167                                                                    $2 ,543
                                                                                                 Judgment - Page    11   of   13



                                     Summary of False Tax Returns
                                  Tax Years 2015, 2016, 2017, 2018, 2019

                                                Tax    Refund      Corrected                  Refund
    No.             Client           SSN        Year   Claimed      Refund   Tax Loss         Issued       Restitutior
      75   Scott, John            XXX-XX-8316   2015    $4,187       $3,196          $991 '      $828               $0
      76   Shackleford, Brianna   XXX-XX-0517   2015    $4 ,015      $2 ,179       $1 ,836     $4,015          $1 ,836
I     77   Shackleford, Jessica   XXX-XX-7609   2015    $5,115         $808        $4,3071     $5,115          $4,30i
I     78   Simmons, Tujuana       XXX-XX-7087   2015    $7,345           $50   I   $7 ,295     $7 ,345         $7,295
I     79   Smith , Anatasha       XXX-XX-2407   2015    $5,113            $0       $5, 113
                                                                                         1
                                                                                               $5,113          $5,113
I     80   Spencer, Antuan        XXX-XX-5757   2015    $5,006       $1 ,002   I   $4,004           $01             $0
I     81   Streeter, Raven        XXX-XX-3862   2015    $3,759            $0   I   $3,759        $400               $(
      82   Sutton Jr, Leonard     XXX-XX-9922   2015    $3,730           $20       $3,710      $3 ,7301        $3,710
      83   Sutton , Brandon       XXX-XX-5592   2015    $5,069       $3,844    I   $1 ,225          $0,             $(
      84   Terrible, Junior       XXX-XX-2678   2015    $8,838       $6 ,801   I   $2 ,037     $8,8381         $2,037
      85   Thigpen, Tiarra        XXX-XX-5656   2015    $5,053            $0       $5,053      $5,053  1
                                                                                                               $5,053
      86   Thompson, Ashley       XXX-XX-4528   2015    $7,695       $7,356          $339      $7,6951           $339
      87   Thompson , Darlene     XXX-XX-7916   2015    $6,204       $2 ,289   I   $3,915      $6,204          $3,915
      88   Venable , Ashley       XXX-XX-0715   2015    $4,957         $442    I   $4,515      $4,957          $4,515
      89   Ward , Brenda          XXX-XX-5533   2015    $3,837            $0       $3,837      $3,837          $3,837
    -
      90   Ward, Keith            XXX-XX-6255   2015    $3,460         $791    I   $2,669           $0              $0
                                                                                                       1
      91   Warren , Drequell      XXX-XX-4054   2015    $4,029       $2 ,442   I   $1 ,587     $4,029          $1 ,587
      92   Watford , Daquam       XXX-XX-9909   2015    $4,967            $0       $4,967      $4,967          $4,967
      93   Wellington , Doris     XXX-XX-8784   2015    $8,261       $1 ,099       $7,162      $8,261          $7,162
      94   White , Johnny         XXX-XX-8644   2015    $3 ,808        $420        $3,388        $4521             $32
      95   White , Melissa        XXX-XX-8928   2015    $9,315       $4 ,709   I   $4 ,606     $9,315          $4,606
I     96   Whitehurst, Nymiah     XXX-XX-9553   2015    $8 ,1 13     $2,097        $6,016      $8,113          $6 ,016
I     97   Whitfield, Liprice     XXX-XX-0796   2015    $5,007            $0       $5,007      $5,007;         $5,007
I     98   Wiggins, Niesha        XXX-XX-7986   2015    $5,057       $1,075        $3,982,     $5,057          $3,982
I     99   Wilson Jr, Eu2ene      XXX-XX-0615   2015    $4,935            $0       $4,935,     $4,9351         $4,935
                                                                                                                                                                                                              Judgment - Page              12       of   13



                                                                          Summary of False Tax Returns
                                                                       Tax Years 2015, 2016, 2017, 2018, 2019

                                                                                                        Tax                 Refund                   Corrected                                     Refund
      No.                          Client                                      SSN                      Year                Claimed                   Refund Tax Loss                              Issued            Restitution
      100 1 Wilson, Marreon                                         XXX-XX-3764                          2015                $5,121                      $366           $4,755                           $0                      $0
      101 Woodard, lyona                                            XXX-XX-6631                          2015                $5,023 I                  $1 ,042          $3,981                      $5,023               $3,981
      102 Wooten Jr, Larry                                          XXX-XX-8250                          2015                $3,331              I          $0          $3,331 I                      $364                  $364
      103 , Bellamy, Catrecia                                       XXX-XX-2108                          2016                $7,301                    $4,855           $2,446                      $7,301               $2,446
      104 Garner, Stephen                                         1 XXX-XX-6762                          2016                $5,084 I                  $3,235           $1,849 I                    $5,084               $1,849
      105 Joyner, Shiquira                                        I XXX-XX-5609                          2016                $8,012                    $2,954           $5,058 I                    $8,012               $5,058
      106 Lewis, Anita                                              XXX-XX-3125                          2016                $5,075                      $915           $4,160 I                    $5,075               $4,160
      107 Lewis, Pierre                                             XXX-XX-2441                          2016                $8,052 I                    $781           $7,271                      $2 ,686                      $0
      108 · Mitchell, William                                     I XXX-XX-2882                     I    2016           ,    $5 ,067 I                   $576           $4,491 ,                      $694                  $118
      109, Askew, Desman                                          I XXX-XX-5283                     I    2017                $4,626 !                 ($2,658)          $7,284                      $4,220               $6,878
      110 Baker, Joseph                                             XXX-XX-1637                          2017           I    $9,048                    $8,221 I           $827                        $106                      $0
                                                                  1
      111 Bellamy, Catrecia                                         XXX-XX-2108                          2017           :    $5,642                    $1 ,299          $4,343                      $5,642               $4,343
     '-
      112 Joyner, Shiquira                                          XXX-XX-5609                          2017                $6,893                    $1 ,131          $5,762                      $6,537               $5,406
      113 Kenion, Kenneth                                         I XXX-XX-4685                          2017                $4,624                      $360           $4,264                      $3,527                  $749
      114 Lewis, Anita                                              XXX-XX-3125                          2017                $3,311                      $247           $3,064                      $3,311                      $0
      115 Lewis, Pierre                                           , XXX-XX-2441                          2017                $3,355                      $613           $2,742                      $3,355               $1,052
      116 Sanders, Brandon                                        I XXX-XX-8327                          2017                $2,316                   ($1,722)          $4,038                           $0                     $0
      117, Sutton, Curtis
                              -
                                                                  I XXX-XX-0431                          2017           I    $2,265                      $615           $1,650                           $0                     $0
      1181Sutton, Hattie                                          • XXX-XX-3294                          2017           i    $3,583                      $125           $3,458                        $127                      $2
                                                                                                                                                                                                                         ... ...... ,.,
-    4-~tllidMeS                                                      X}()(r}S{-5534                1
                                                                                                        2012
                                                                                                        ..,,..,, . ,,
                                                                                                                        :    "'~ Q'l')
                                                                                                                                      -,   ---         "'" I a.1   a    <tA ~-()~                   ti'~ IV-'I')
                                                                                                                                                                                                    .,..-   ,---
                                                                                                                                                                                                                                  -~
                                                                                                                                                                                                                         ...,-T ,V--

--
                                                                                                                             ......
      12Gf~
     --t  ' .... ~-
                  ._-"le-j" •.. ,- -
     :-4 2-4-1 ~r--O ree r1e;--'r1i1)c'.r&\e
                                              I        __ , - -   i   ~ ~·559-t~
                                                                      XXX-**-5:: ·
                                                                                                        --,v,-....
                                                                                                        r'\l'\.t. ..    I
                                                                                                                             cu.: B.1.d.
                                                                                                                             T-
                                                                                                                             ,_,_ A"l/')
                                                                                                                             ... - ,----
                                                                                                                                                       ctt;
                                                                                                                                                         -,
                                                                                                                                                       ~C~1?
                                                                                                                                                       ..,.
                                                                                                                                                                7~')

                                                                                                                                                                        ~-1
                                                                                                                                                                        ..,.
                                                                                                                                                                               ~¼E~
                                                                                                                                                                                 '
                                                                                                                                                                                      -100
                                                                                                                                                                                       -       -
                                                                                                                                                                                                    _ct_,; P, 1 A
                                                                                                                                                                                                    ~~      ~nn-            ..,,  ......
                                                                                                                                                                                                                                  __
                                                                                                                                                                                                                            ..... nn


-    ,....i22.!._~t\·g::.,G:-eene, -,.i.tiaa, e:,                     XXX IV\~
                                                                          .. ., 5sg.t1
                                                                                   'O'f'""
                                                                                                        'l01h
                                                                                                        - - ,..,        t==,j)O,
                                                                                                                        I    ..,..,,       100   I
                                                                                                                                                 I
                                                                                                                                                       ~~n
                                                                                                                                                       " "'----
                                                                                                                                                          ' --
                                                                                                                                                                               Cl'AAQ
                                                                                                                                                                               ..,.        -        $S;168-                 Cl'A AO
                                                                                                                                                                                                                                     -
                                                                                                                                                                .....
                                                                                                                                                                                                                             T                  ~




-    nE            n    -'   '°'        I         •t
                   ,..~e, .. c:,1ee11e, , "''"'""' .......        I IVV\.-AA-,'.;~26-16-1                                            $0 :                 ..,              {$415}                            Cl'/\
                                                                                                                                                                                                             T-
                                                                                                                                                                                                                                  --
                                                                                                                                                                                                                                  ,.iv

      '.f""'   A
                   .°::~1-?"' tlfe;ertt:;,, i11ua1 - -            1 llllll~ lllY
                                                                       - - ,    ....... ,
                                                                                            5534 .).....~n~.:7._
                                                                                                  !              I
                                                                                                        .c;,.Q ' ,
                                                                                                                             11'-4 .... rn
                                                                                                                             ..... ,--·-               !~.1-1-"7           f$857]                            --
                                                                                                                                                                                                             .PV
                                                                                                                                                                                                                                  d'l)
                                                                                                                                                                                                                                  T-
                                                                            Judgment - Page   13   of   13



                           Summary of False Tax Returns
                        Tax Years 2015, 2016, 2017, 2018, 2019

                                    Tax    Refund    Corrected          Refund
No.   Client              SSN       Year   Claimed    Refund Tax Loss   Issued   Restitution




               TOTALS
